Case: 11-10710     Document: 00511838524         Page: 1     Date Filed: 04/30/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 30, 2012
                                     No. 11-10710
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JEFFREY T. PINA,

                                                  Petitioner-Appellant

v.

REBECCA TAMEZ, Warden,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:10-CV-934


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Jeffrey T. Pina, federal prisoner # 24261-038, appeals the district court’s
denial of his 28 U.S.C. § 2241 petition for habeas corpus, arguing that the
evidence was insufficient to support his prison disciplinary conviction that
resulted in his forfeiting good time credits. We review for clear error the district
court’s factual findings and review de novo the district court’s legal conclusions.
Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10710    Document: 00511838524     Page: 2   Date Filed: 04/30/2012

                                  No. 11-10710

      Pina argues that the evidence was insufficient to show that he aided and
abetted another prisoner in possessing a cell phone. “[T]he requirements of due
process are satisfied if some evidence supports the decision by the prison
disciplinary board to revoke good time credits.” Superintendent, Mass. Corr.
Inst., Walpole v. Hill, 472 U.S. 445, 455 (1985). We are not required to examine
the entire record, to assess independently the credibility of witnesses, or to
weigh the evidence. Id. at 455. “[P]rison disciplinary proceedings will be
overturned only where there is no evidence whatsoever to support the decision
of the prison officials.” Reeves v. Pettcox, 19 F.3d 1060, 1062 (5th Cir. 1994).
      It cannot be said in Pina’s case that “there is no evidence whatsoever to
support the decision of the prison officials” that would require overturning the
disciplinary proceeding. See id. In particular, the cell phone was found in Pina’s
work area, the phone’s incoming and outgoing call log listed a telephone number
found only on Pina’s approved call list, and he stated that he thought another
prisoner would take responsibility for having the cell phone.
      AFFIRMED.




                                        2